DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The present amendment, filed on or after November 19th, 2020 has been entered. Claims 1-15 remain pending. Claims 1 and 10 have been amended.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Specifically regarding arguments pertaining to claim 3 that Whiting does not disclose the sheath contains a shield, Examiner notes that Whiting is not relied upon for teaching a shield. Instead, Olsen is relied upon for the disclosure of a sheath with a shield. 
Specifically regarding arguments pertaining to claim 5 that True does not disclose that the sheath is between distal electrodes and proximal contacts, Examiner notes that True is not relied upon for teaching this limitation. Instead, Govea is relied upon for the disclosure of the limitation. 
Specifically regarding arguments pertaining to claim 11 that True fails to disclose that the sheath is between the paddle portion and proximal contact, Examiner notes that True is not relied upon for teaching this limitation. Instead, the combination of Olsen in view of Govea and Schleicher discloses the sheath is between the paddle portion and proximal contact.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen et al. (US Publication 2012/0046722 A1) herein after Olsen in view of Govea (US Publication 2013/0317518 A1).
Regarding claim 1, Olsen teaches a method of shielding an implantable medical lead (Para [0266] “A shield 4144 of the extension and a shield 4118 of the lead 4108 that are discussed below with reference to FIGS. 17A-17G”), comprising: providing a sheath that includes a shield layer (Para [0224] “FIGS. 12A and 12B show an example of the lead 3108, where a shield 3118 is present. An outer jacket layer 3120 is shown transparently in FIG. 12A and anchoring the sheath to the implantable medical lead (Para [0256] “FIGS. 15A and 15B show an example of an implantable medical lead 3108 where a lead anchor 3280 is attached. In this example, the lead anchor 3280 is an RF conductor to the tissue to provide the ground pathway for the shield 3118”), but does not explicitly disclose installing the sheath that includes the shield layer about an implantable medical lead between a proximal contact on the implantable medical lead and a distal electrode that are present on the implantable medical lead during the installation of the sheath.
However, Govea discloses installing the sheath that includes the shield layer about an implantable medical lead between a proximal contact on the implantable medical lead and a distal electrode that are present on the implantable medical lead during the installation of the sheath (Fig. 4B and Para [0055], Para [0056], and Para [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of shielding an implantable medical lead of Olsen to further include the method of installing the sheath that includes the shield layer about an implantable medical lead between a proximal contact on the implantable medical lead and a distal electrode that are present on the implantable medical lead during the installation of the sheath as disclosed by Govea as a way to protect delicate portions of the lead (Govea Para [0074]). 
Regarding claim 8, Olsen further teaches wherein the shield layer comprises braided wires
Regarding claim 9, Olsen further teaches wherein the shield layer is encapsulated within a polymer of the sheath (Para [0164] “The inner and outer jackets 1122, 1120 may be constructed of the same or similar materials such as various flexible polymers, examples of which are polyurethanes and silicones. Biocompatible materials may be used, especially for the outer layer 1120 when the outer layer 1120 has direct contact with body tissue”).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Govea as applied to claim 1 above, and further in view of Brostrom et al. (US Publication 2006/0079949 A1) herein after Brostrom.
Regarding claim 2, Olsen in view of Govea disclose the method of claim 1, but does not explicitly disclose wherein positioning the sheath about the implantable medical lead comprises moving the implantable medical lead into a lumen of the sheath while the position of the sheath is maintained.
However, Brostrom discloses, in a similar method, wherein positioning the sheath about the implantable medical lead comprises moving the implantable medical lead into a lumen of the sheath while the position of the sheath is maintained (Para [0048] “The illustrated exemplary lead body 60 comprises a single-filar or multi-filar helical conductor 66 that is wound into a coil about a flexible non-conductive inner tube 74 within the lumen of a flexible, electrically insulating outer sheath 68 formed of silicone rubber or polyurethane”: the position of the sheath is maintained because it is still encompassing the lead body).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Olsen in view of Govea to further include .
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Govea and Brostrom as applied to claim 2 above, and further in view of Whiting et al. (US Publication 2012/0035590 A1) herein after Whiting.
Regarding claim 3, Olsen in view of Govea and Brostrom disclose the method of claim 2, but the combination does not explicitly disclose further comprising prior moving the implantable medical lead into the lumen of the sheath, inserting a needle into a target site, inserting a guidewire through the needle to the target site, removing the needle, passing the sheath over the guidewire to the target site, removing the guidewire and inserting the implantable medical lead.
However, Whiting discloses, in a similar method, further comprising prior to moving the implantable medical lead into the lumen of the sheath (Para [0015] “a method of inserting a pacemaker lead through a sheath to the proximity of the left atrium is provided”), inserting a needle into a target site, inserting a guidewire through the needle to the target site (Para [0025] “The kit may also comprise a snare, at least one introducer and/or a Brockenbrough needle catheter”), removing the needle (Para [0045] “Ultimately, the Mullins sheath 6 can be advanced over the dilator into the left atrium 8, and the needle and dilator can be entirely removed from the sheath”), passing the sheath over the guidewire to the target site (Para [0038] “FIG. 9 shows the insertion of a large bore sheath over the transferred wire, through the removing the guidewire (Para [0048] “once the distal tip 15 of the superior catheter 13 exits the femoral vein sheath 3, as depicted in FIG. 3D, the superiorly placed guidewire 14 is removed from the superior catheter.”), and inserting the implantable medical lead (Para [0053] “In one embodiment, the introducer 24 may facilitate placement of one or more medical devices 25 and/or devices for closure of the left atrial appendage…medical devices include, but are not limited to, a pacemaker lead, a patent foramen ovale closure device, and a device for measuring left atrial pressure 26”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method of Olsen in view of Govea and Brostrom to further include prior to moving the implantable medical lead into the lumen of the sheath, inserting a needle into a target site, inserting a guidewire through the needle to the target site, removing the needle, passing the sheath over the guidewire to the target site, removing the guidewire and inserting the implantable medical lead as disclosed by Whiting as a minimally invasive method to introduce the shield sheath to the implantable lead effectively, but possibly through difficult to navigate pathways to implementation sites.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen, Govea, Brostrom, and Whiting as applied to claim 3 above, and further in view of Camps et al. (US Publication 2008/0046062 A1) herein after Camps.
Regarding claim 4, Olsen, Govea, Brostrom, and Whiting, in combination, disclose the method of claim 3. The combination does not explicitly disclose that the method further comprises tunneling the implantable medical lead to a subcutaneous pocket where a 
However, Camps discloses, in a similar method, comprising tunneling the implantable medical lead (Para [0028] “Lead 14 is tunneled into patient 12 through a skin opening 26 created by a physician,”) to a subcutaneous pocket where a stimulation device is positioned (Para [0028] “The IMD may be implanted in a subcutaneous pocket in the abdomen of the patient”) and connecting the proximal contact of the implantable medical lead to the stimulation device (Para [0032] “Once the physician has obtained the connector located on the proximal end of lead body 18, the physician removes retrieval wire 16 and couples the connector to the IMD. Electrical contacts on the connector are coupled to conductors that extend through lead body to electrodes at distal end 19. Hence, the IMD can be coupled to the distal electrodes via the electrical contacts on the connector and the conductors in lead body 18.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method of Olsen, Govea, Brostrom, and Whiting to further include tunneling the implantable medical lead to a subcutaneous pocket where a stimulation device is positioned and connecting the proximal contact of the implantable medical lead to the stimulation device as disclosed by Camps as a known way to connect a lead to a housing to establish electrical connection that would allow the stimulation device to function effectively.
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view Govea as applied to claim 1, and further in view of True et al. (US 2013/0166007 A1) herein after True.
Regarding claim 5, Olsen in view of Govea disclose the method of claim 1, but does not explicitly teach wherein positioning the sheath about the implantable medical lead comprises moving the sheath onto the implantable medical lead while the position of the implantable medical lead is maintained. 
However, True discloses, in a similar method, wherein positioning the sheath about the implantable medical lead comprises moving the sheath onto the implantable medical lead while the position of the implantable medical lead is maintained (Para [0044] “The insulating member 52 defines one or more windows 58. The electrically insulating member 52 is configured to be translated (i.e., moved axially) along the longitudinal axis of the lead body, rotated around the lead body, or both translated and rotated, such that in a first defined radial position, a first portion of the at least one electrode 38 is exposed through the at least one window 58 and a second portion of the at least one electrode 38 is covered by the electrically insulating member 52” and Para [0046] “As shown, the stopping member is disposed at a location along the lead body that facilitates alignment of the window (or windows) 58 on the insulating sheath 52 with the electrode (or electrodes) 38. This feature would allow, for example, a user (e.g., a physician) to advance the insulating sheath 52 distally over the lead body 50 until the sheath 52 makes contact with the stopping member 54. Upon making such contact, the physician knows that the sheath 52 is disposed at a longitudinal location along the lead body 50, where the windows 58 are aligned (or substantially aligned) with the electrodes 38”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Olsen in view of Govea to further include .
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen, Govea and True as applied to claim 5 above, and further in view of Buysman et al. (US Publication 2008/0009914 A1) herein after Buysman and Fifer et al. (US Publication 2011/0112548 A1) herein after Fifer.
Regarding claim 6, Olsen in view of Govea and True disclose the method according to claim 5, but the combination does not explicitly disclose further comprising prior to moving the sheath onto the implantable medical lead, disconnecting the proximal contact of the implantable medical lead from a stimulation device present within a subcutaneous pocket, opening an incision near a stimulation site, and pulling the implantable medical lead from the subcutaneous pocket to a location of the incision.
However, True further discloses prior to moving the sheath onto the implantable medical lead (True et al. Para [0044] “The insulating member 52 defines one or more windows 58. The electrically insulating member 52 is configured to be translated (i.e., moved axially) along the longitudinal axis of the lead body, rotated around the lead body, or both translated and rotated, such that in a first defined radial position, a first portion of the at least one electrode 38 is exposed through the at least one window 58 and a second portion of the at least one electrode 38 is covered by the electrically insulating member 52” and Para [0046] “As shown, the stopping member is disposed at a location along the lead body that facilitates 
Therefore, it would have been obvious to modify the method of Olsen in view of Govea and True to execute this method prior to moving the sheath onto the implantable medical lead as it is would be implicitly necessary to conduct this step in the method prior to moving the sheath onto the implantable medical lead in order to have access to the implantable medical lead.
Furthermore, Fifer in a similar method, discloses disconnecting the proximal contact of the implantable medical lead from (Para [0016] “the method comprising forming an incision in the vasculature, disconnecting the lead from the device body”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Olsen in view of Govea and True to disconnect the proximal contact of the implantable medical lead as disclosed by Fifer as a way to physically be able to introduce the shielded sheath, as shown above, to the implantable medical lead.
Moreover, Buysman discloses, in a similar method, a stimulation device present within a subcutaneous pocket, opening an incision near a stimulation site, and pulling the implantable medical lead from the subcutaneous pocket to a location of the incision (Para 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Olsen in view of Govea, True, and Fifer to further include a stimulation device present within a subcutaneous pocket, opening an incision near a stimulation site, and pulling the medical lead from the subcutaneous pocket to a location of the incision as disclosed by Buysman as a way to physically have access to an end of the implantable lead near the stimulation device as to introduce the shielded sheath, as shown above, in order to offer protection for the lead and from unwanted radio frequency interference. 
Regarding claim 7, Olsen in view of Govea and True, Fifer, and Buysman disclose the method of claim 6, but in the combination do not explicitly disclose, after moving the sheath onto the implantable medical lead tunneling the implantable medical lead and sheath to the subcutaneous pocket where a stimulation device is positioned and connecting the proximal contact of the implantable medical lead to the stimulation device.
However, True further discloses after moving the sheath onto the implantable medical lead (Para [0044] “The insulating member 52 defines one or more windows 58. The electrically insulating member 52 is configured to be translated (i.e., moved axially) along the longitudinal axis of the lead body, rotated around the lead body, or both translated and rotated, such that in a first defined radial position, a first portion of the at least one electrode 38 is exposed through tunneling the implantable medical lead and sheath to the subcutaneous pocket where a stimulation device is positioned and connecting the proximal contact of the implantable medical lead to the stimulation device (Para [0032] “The implantation of a tissue stimulator comprising a stimulation lead implanted in accordance with the above steps may further comprise: forming a subcutaneous tissue pocket proximate the abdominal skin incision; coupling a tissue stimulation IPG to the lead connector end; inserting the IPG in the pocket; and closing the pocket”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method of Olsen in view of Govea, True, and Buysman to further include after moving the sheath onto the implantable medical lead, tunneling the implantable medical lead and sheath to the subcutaneous pocket where a stimulation device is positioned and connecting the proximal contact of the implantable medical lead to the stimulation device as disclosed by Buysman as a way to reattach the implantable lead to the . 
Claim 10, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Govea and Schleicher et al. (US Publication 2010/0256696 A1) herein after Schleicher.
Regarding claim 10, Olsen teaches a method of shielding an implantable medical lead, comprising: providing a sheath that includes a shield layer (Para [0266] “A shield 4144 of the extension and a shield 4118 of the lead 4108 that are discussed below with reference to FIGS. 17A-17G”), but does not explicitly teach installing the sheath that includes the shield layer about an implantable medical lead between a proximal contact on the implantable medical lead and a paddle portion of the implantable medical paddle lead that are present on the implantable medical lead during the installation of the sheath, the sheath having an inner diameter that is smaller than a width of the paddle portion of the paddle lead but greater than a diameter of a remainder of the paddle lead such that the sheath is confined by the paddle portion.
However, Govea discloses an implantable medical paddle lead (Para [0030] “Suitable implantable electrical stimulation systems include, but are not limited to, an electrode lead ("lead") with one or more electrodes disposed on a distal end of the lead and one or more terminals disposed on one or more proximal ends of the lead. Leads include, for example, deep brain stimulation leads, percutaneous leads, paddle leads, and cuff leads”, Para [0037], and Para [0085]) and installing the sheath that includes the shield layer about an implantable medical lead between a proximal contact on the implantable medical lead and a paddle portion of the implantable medical paddle lead that are present on the implantable medical lead during the installation of the sheath (Fig. 4B and Para [0055], Para [0056], and Para [0057]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of shielding an implantable medical lead of Olsen by substituting the generic stimulation lead with the paddle lead using methods known in the art as a way to provide a suitable implantable electrical stimulation system as disclosed by Govea. Furthermore, it would have been obvious to one of ordinary skill in the art to provide the method of installing the sheath that includes the shield layer about an implantable medical lead between a proximal contact on the implantable medical lead and a paddle portion of the implantable medical paddle lead that are present on the implantable medical lead during the installation of the sheath as disclosed by Govea as a way to protect delicate portions of the lead (Govea Para [0074]). 
Moreover, Schleicher discloses an implantable medical paddle lead (fig. 1) with paddle lead (104) having a larger width than the lead body (106).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to use the method of shielding an implantable medical paddle lead as shown by Olsen in view of Govea to further specify that the paddle head has a larger width than a diameter of the lead body as disclosed by Schleicher that, when combined, would result in the sheath having an inner diameter that is smaller than a width of the paddle portion of the paddle lead but greater than a diameter of a remainder of the paddle lead such that the sheath is confined by the paddle portion. The combination would provide the benefit of 
Regarding claim 14, Olsen further teaches wherein the shield layer comprises braided wires (Para [0159] “As shown in FIG. 2A, the shield 1118 of this example is a braided metal wire”). 
Regarding claim 15, Olsen further teaches wherein the shield layer is encapsulated within a polymer of the sheath (Para [0164] “The inner and outer jackets 1122, 1120 may be constructed of the same or similar materials such as various flexible polymers, examples of which are polyurethanes and silicones. Biocompatible materials may be used, especially for the outer layer 1120 when the outer layer 1120 has direct contact with body tissue”).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Govea and Schleicher as applied to claim 10, and further in view of True.
Regarding claim 11, Olsen in view of Govea and Schleicher disclose the method of claim 10, but does not explicitly disclose wherein positioning the sheath about the implantable medical lead comprises moving the sheath onto the implantable medical lead while the position of the implantable medical lead is maintained. 
However, True discloses, in a similar method, wherein positioning the sheath about the implantable medical lead comprises moving the sheath onto the implantable medical lead while the position of the implantable medical lead is maintained (Para [0044] “The insulating member 52 defines one or more windows 58. The electrically insulating member 52 is configured to be translated (i.e., moved axially) along the longitudinal axis of the lead body, rotated around the lead body, or both translated and rotated, such that in a first defined radial 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Olsen in view of Govea and Schleicher to further include wherein positioning the sheath about the implantable medical lead comprises moving the sheath onto the implantable medical lead while the position of the implantable medical lead is maintained as disclosed by True as a way to allow that the physician to administer the sheath to the lead without the need to remove the entire implantable device and lead.
Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Olsen in view of Govea, Schleicher and True as applied to claim 11 above, and further in view of Buysman and Fifer.
Regarding claim 12, Olsen in view of Govea, Schleicher, and True disclose the method according to claim 11, but the combination does not explicitly disclose further comprising prior 
However, True further discloses prior to moving the sheath onto the implantable medical lead (True et al. Para [0044] “The insulating member 52 defines one or more windows 58. The electrically insulating member 52 is configured to be translated (i.e., moved axially) along the longitudinal axis of the lead body, rotated around the lead body, or both translated and rotated, such that in a first defined radial position, a first portion of the at least one electrode 38 is exposed through the at least one window 58 and a second portion of the at least one electrode 38 is covered by the electrically insulating member 52” and Para [0046] “As shown, the stopping member is disposed at a location along the lead body that facilitates alignment of the window (or windows) 58 on the insulating sheath 52 with the electrode (or electrodes) 38. This feature would allow, for example, a user (e.g., a physician) to advance the insulating sheath 52 distally over the lead body 50 until the sheath 52 makes contact with the stopping member 54. Upon making such contact, the physician knows that the sheath 52 is disposed at a longitudinal location along the lead body 50, where the windows 58 are aligned (or substantially aligned) with the electrodes 38”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Olsen in view of Govea, Schleicher, and True to execute this method prior to moving the sheath onto the implantable medical lead as it 
Furthermore, Fifer in a similar method, discloses disconnecting the proximal contact of the implantable medical lead from (Para [0016] “the method comprising forming an incision in the vasculature, disconnecting the lead from the device body”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Olsen in view of Govea, Schleicher, and True to disconnect the proximal contact of the implantable medical lead as disclosed by Fifer as a way to physically be able to introduce the shielded sheath, as shown above, to the implantable medical lead.
Moreover, Buysman discloses, in a similar method, a stimulation device present within a subcutaneous pocket, opening an incision near a stimulation site, and pulling the implantable medical lead from the subcutaneous pocket to a location of the incision (Para [0032] “The implantation of a tissue stimulator comprising a stimulation lead implanted in accordance with the above steps may further comprise: forming a subcutaneous tissue pocket proximate the abdominal skin incision; coupling a tissue stimulation IPG to the lead connector end; inserting the IPG in the pocket; and closing the pocket”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have modified the method of Olsen in view of Govea, Schleicher, True, and Fifer to further include a stimulation device present within a subcutaneous pocket, opening an incision near a stimulation site, and pulling the medical lead from the subcutaneous pocket to a location of the incision as disclosed by Buysman as a way to physically have access to an 
Regarding claim 13, Olsen in view of Govea, Schleicher, True, and Fifer disclose the method of claim 12, but does not explicitly disclose after moving the sheath onto the implantable medical lead tunneling the implantable medical lead and sheath to the subcutaneous pocket where a stimulation device is positioned and connecting the proximal contact of the implantable medical lead to the stimulation device.
However, True further discloses after moving the sheath onto the implantable medical lead (Para [0044] “The insulating member 52 defines one or more windows 58. The electrically insulating member 52 is configured to be translated (i.e., moved axially) along the longitudinal axis of the lead body, rotated around the lead body, or both translated and rotated, such that in a first defined radial position, a first portion of the at least one electrode 38 is exposed through the at least one window 58 and a second portion of the at least one electrode 38 is covered by the electrically insulating member 52” and Para [0046] “As shown, the stopping member is disposed at a location along the lead body that facilitates alignment of the window (or windows) 58 on the insulating sheath 52 with the electrode (or electrodes) 38. This feature would allow, for example, a user (e.g., a physician) to advance the insulating sheath 52 distally over the lead body 50 until the sheath 52 makes contact with the stopping member 54. Upon making such contact, the physician knows that the sheath 52 is disposed at a longitudinal location along the lead body 50, where the windows 58 are aligned (or substantially aligned) with the electrodes 38”) and Buysman discloses tunneling the implantable medical lead and sheath to the subcutaneous pocket where a stimulation device is positioned and connecting the proximal contact of the implantable medical lead to the stimulation device (Para [0032] “The implantation of a tissue stimulator comprising a stimulation lead implanted in accordance with the above steps may further comprise: forming a subcutaneous tissue pocket proximate the abdominal skin incision; coupling a tissue stimulation IPG to the lead connector end; inserting the IPG in the pocket; and closing the pocket”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to modify the method of Olsen in view of Govea, Schleicher, Fifer, True and Buysman to further include that discloses after moving the sheath onto the implantable medical lead, tunneling the implantable medical lead and sheath to the subcutaneous pocket where a stimulation device is positioned and connecting the proximal contact of the implantable medical lead to the stimulation device as disclosed by Buysman as a way to reattach the implantable lead to the stimulation device so that a patient can receive therapy while offering protection from unwanted RF interference. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER M EISENBERG whose telephone number is (571)270-3592.  The examiner can normally be reached on Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M.E./Examiner, Art Unit 3792                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792